Case 9:18-cv-80176-BB Document 566 Entered on FLSD Docket 06/05/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion in Support of Redactions,

  ECF No. [553] (“Motion”). The Court has reviewed the Motion, the record in this case, the

  applicable law, and is otherwise fully advised.

         On May 22, 2020, Plaintiffs filed various items under seal. See ECF Nos. [525], [528],

  [533], and [534] (“Sealed Responses”). On May 25, 2020, the Court entered an Order denying

  Plaintiffs’ motions to seal those filings. See ECF No. [538] (“Order”). The Order, however,

  provided that it would keep the Sealed Responses under seal until further Court order, and it stated

  that redactions to the Sealed Responses “may be appropriate upon a proper showing of good

  cause.” Id. Accordingly, the Court directed the parties to confer in good faith and to re-file the

  Sealed Responses with redactions “[t]o the extent Defendant believes that certain portions of the

  sealed responses are exempt from the public’s right of access.” Id.

         On June 1, 2020, Plaintiffs re-filed their responses. See ECF Nos. [547], [548], [549], and

  [550]. The Motion represents that the only re-filed documents that contain redactions are certain

  exhibits to Plaintiffs’ Opposing Statement of Material Facts, ECF No. [550], which is a re-filing
Case 9:18-cv-80176-BB Document 566 Entered on FLSD Docket 06/05/2020 Page 2 of 2
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


  of ECF No. [534]. Specifically, of the 47 exhibits, only 5 contain redactions. The Motion states

  that the redactions pertain to personally identifiable information, but that Exhibit 36 is redacted

  based upon agreements between Plaintiffs’ counsel and counsel for non-party witness, Jimmy

  Nguyen. Upon review, the Court finds good cause to support the redactions contained in ECF No.

  [550].

           Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [553], is

  GRANTED. The redacted items contained in ECF No. [550] shall remain redacted.

           DONE AND ORDERED in Chambers at Miami, Florida, on June 4, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  2
